
Exhibit 10.5

 
 
 
FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 23, 2009, by and among CENTEX CORPORATION, a Nevada corporation
(“Borrower”), each Lender (defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent.


R E C I T A L S


A.           Reference is hereby made to that certain Credit Agreement dated as
of July 1, 2005, executed by Borrower, the Lenders party thereto, and
Administrative Agent (as amended, the “Credit Agreement”).


B.           Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.


C.           Borrower, Administrative Agent, and Lenders desire to modify
certain provisions contained in the Credit Agreement, subject to the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Amendments to the Credit Agreement.


(a)           Recital A. is hereby amended to delete the reference to “,
providing for, among other things, a revolving credit facility in the aggregate
principal amount of up to $1,500,000,000” in its entirety.


(b)           Section 1.1 is hereby amended to add the following definitions in
the appropriate alphabetical order:


Affected Lender means any Lender that has (a) failed to fund any portion of a
Borrowing or its participations in Letters of Credit within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified Borrower,
Administrative Agent, any L/C Issuer, or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement, (c)
failed, within three (3) Business Days after request by Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Borrowings and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay to Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, or (e) (i) become insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.



Fourth Amendment to Centex Credit Agreement
 
 

--------------------------------------------------------------------------------

 

Consolidated Net Interest Expense means, for any period of determination, (a)
Consolidated Interest Expense for such period minus (b) the interest income of
the Restricted Companies, on a consolidated basis.


Daily Floating LIBOR Rate means, as of any date of determination, the per annum
rate of interest equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent from time
to time) at approximately 11:00 a.m. London time on the date of determination
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing on that day.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by Administrative Agent.


Designated Lenders means Bank of America, N.A. and any other Lenders (other than
an Affected Lender) selected from time to time by Borrower (subject to the
approval of Administrative Agent, not to be unreasonably withheld), and
Designated Lender means any of the Designated Lenders.


Fourth Amendment means the Fourth Amendment to Credit Agreement dated as of the
Fourth Amendment Effective Date, executed by Borrower, Administrative Agent, and
the other Lenders party thereto.


Fourth Amendment Effective Date means January 23, 2009.


Liquidity Reserve Account means a segregated account maintained by Borrower with
any Designated Lender that is not the subject of any Lien (other than bankers’
Liens, rights of setoff and other similar Liens in favor of such Designated
Lender) or other arrangement with any creditor to have their claim satisfied out
of such assets prior to the general creditors of Borrower, into which account
deposits shall be made as, and may be withdrawn only as, provided in Section
9.12(d).


Required Liquidity Reserve Deposit means an amount, determined as of the last
day of a Coverage Test Failure Quarter (as defined in Section 9.12(d)(ii)) for
the fiscal quarter ending on such date, equal to the result of (a) Consolidated
Net Interest Expense for such fiscal quarter multiplied by (b) eight (8);
provided that, in no event shall the Required Liquidity Reserve Deposit exceed
the Total Commitment.





Fourth Amendment to Centex Credit Agreement
2 
 

--------------------------------------------------------------------------------

 

(c)           Section 1.1 is hereby amended to delete the chart contained in the
definition of “Applicable Margin” in its entirety and replace such chart with
the following:
 
 
Level
 
 
Moody’s Rating
 
 
S & P Rating
 
 
Fitch Rating
 
Applicable Margin for Prime Rate Borrowings
 
Applicable Margin for Eurodollar Borrowings
 
Applicable Margin for Facility Fees
 
Applicable Margin for Utilization Fees
 
1
 
Ba2 or higher
 
BB or higher
 
BB or higher
 
0.10%
 
2.60%
 
0.35%
 
0.2500%
 
2
 
Ba3
 
BB-
 
BB-
 
0.60%
 
3.10%
 
0.40%
 
0.2500%
 
3
 
B1
 
B+
 
B+
 
1.05%
 
3.55%
 
0.50%
 
0.2500%
 
4
 
B2
 
B
 
B
 
1.55%
 
4.05%
 
0.55%
 
0.2500%
 
5
 
B3 or lower or Not Rated
 
B- or lower or
Not
Rated
 
B- or lower or
Not
Rated
 
2.05%
 
4.55%
 
0.60%
 
0.2500%





(d)           Section 1.1 is hereby amended to delete the definition of
“Borrowing Base Debt” in its entirety and replace such definition with the
following:


Borrowing Base Debt means (a) all Consolidated Debt (and, for purposes of this
definition, the Excess Cash (including, without limitation, all amounts on
deposit in the Liquidity Reserve Accounts) component used in the calculation of
Consolidated Debt shall be reduced by the amount of Total Principal Debt as of
the date of determination that has not been Cash Collateralized in accordance
with Section 2.6(a) (but in no event shall such Excess Cash component be less
than zero)), minus (b) any Subordinated Debt of the Restricted Companies in an
amount not to exceed $200,000,000, minus (c) any Non-Recourse Debt of the
Restricted Companies.


(e)           Section 1.1 is hereby amended to delete the definition of
“Consolidated Debt” in its entirety and replace such definition with the
following:


Consolidated Debt means, as of any date of determination, (a) all Debt (other
than (x) with respect to undrawn Performance Letters of Credit and (y)
Contingent Obligations with respect to guaranties of undrawn Performance Letters
of Credit of Persons other than Borrower or a Restricted Subsidiary) of the
Restricted Companies, on a consolidated basis, minus (b) Excess Cash (including,
without limitation, all amounts on deposit in the Liquidity Reserve Accounts,
regardless of any restrictions herein on the Liquidity Reserve Accounts) not
subject to any Liens or other restrictions not inherent in the particular
investment or obligation, minus (c) the face amount of all undrawn financial
letters of credit issued on behalf of the Restricted Companies (but only to the
extent such letters of credit assure obligations that are fully indemnified
pursuant to unconditional indemnity agreements or fully covered by third party
insurance acceptable to Administrative Agent, provided by indemnitors or
insurers, as applicable, acceptable to Administrative Agent, as to which such
indemnitors or insurers, as applicable, do not



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
3 
 

--------------------------------------------------------------------------------

 

dispute liability for payment thereof); provided that, for purposes of Section
8.12, Consolidated Debt means, as of the date of determination, all Debt of the
Restricted Companies, on a consolidated basis.


(f)           Section 1.1 is hereby amended to delete the definition
of  “Cumulative Consolidated Net Income” in its entirety and replace such
definition with the following:


Cumulative Consolidated Net Income means the sum of Quarterly Consolidated Net
Income for the fiscal quarter ended March 31, 2009, and for each succeeding
fiscal quarter during the term hereof.


(g)           Section 1.1 is hereby amended to delete the definition of
“Lenders” in its entirety and replace such definition with the following:


Lenders means, on any date of determination, the financial institutions named on
Schedule 2.1 (as the same may be amended from time to time by Administrative
Agent to reflect assignments made in accordance with Section 13.13(b)), and
subject to the terms and conditions of this Agreement, their respective
successors and assigns.


(h)           Section 1.1 is hereby amended to delete the definition of “Letter
of Credit Sublimit” in its entirety and replace such definition with the
following:


Letter of Credit Sublimit means an amount equal to the Total Commitment.  The
Letter of Credit Sublimit is part of, and not in addition to, the Total
Commitment.


(i)           Section 1.1 is hereby amended to delete the definition of
“Leverage Ratio” in its entirety and replace such definition with the following:


Leverage Ratio means, as of any date of determination thereof, the ratio of
(a) the result of (i) Consolidated Debt outstanding on such date, minus
(ii) Subordinated Debt outstanding on such date in an amount not to exceed
$200,000,000, to (b) the sum of (i) Consolidated Debt outstanding on such date,
plus (ii) Consolidated Tangible Net Worth as of such date, determined in
accordance with GAAP.


(j)           Section 1.1 is hereby amended to delete the definition of  “Prime
Rate” in its entirety and replace such definition with the following:


Prime Rate means, for any day, a fluctuating rate per annum equal to the highest
of (a) the sum of (i) the Federal Funds Rate plus (ii) one half of one percent
(0.50%), (b) the sum of (i) the Daily Floating Libor Rate plus (ii) two and one
half percent (2.50%), and (c) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime
rate.”  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the prime rate announced by Bank of America, the Federal Funds Rate, or the
Daily Floating Libor Rate shall take effect at the opening of business on the
day specified in the public announcement of such change.


(k)           Section 1.1 is hereby amended to delete the definition of “Total
Commitment” in its entirety and replace such definition with the following:



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
4 
 

--------------------------------------------------------------------------------

 

Total Commitment means, on any date of determination, the sum of all Commitments
for all Lenders (as the same may have been reduced, increased, or canceled in
accordance with this Agreement) then in effect, which sum shall not exceed
$500,000,000.


(l)           Section 1.1 is hereby amended to delete the definitions of
“Increasing Lender,” “Maximum Leverage Ratio,” and “Subsequent Lender” in their
entirety.


(m)           Section 2.2(b) is hereby deleted in its entirety and replaced with
the following:


(b)           Intentionally Deleted.


(n)           Section 2.3 is hereby deleted in its entirety and replaced with
the following:


Section 2.3 Termination or Reduction of Commitment.


(a)           Voluntary.  Without premium or penalty, and upon giving not less
than ten (10) Business Days prior written and irrevocable notice to
Administrative Agent, Borrower may permanently terminate in whole or in part the
Total Commitment; provided that: (i) each partial termination shall be in the
amount of $5,000,000 or a greater integral multiple of $1,000,000; (ii) the
amount of the Total Commitment may not be reduced below the Total Outstandings;
and (iii) each reduction shall be allocated Pro Rata among Lenders in accordance
with their respective Pro Rata Parts.  Promptly after receipt of such notice of
termination or reduction, Administrative Agent shall notify each Lender of the
proposed termination or reduction.  Such termination or partial reduction of the
Total Commitment shall be effective on the Business Day specified in Borrower’s
notice (which date must be at least ten (10) Business Days after Borrower’s
delivery of such notice).  In the event that the Total Commitment is reduced to
zero and there is no outstanding Principal Debt or L/C Obligations, this
Agreement shall be terminated to the extent specified in Section 13.14, and all
facility fees and other fees then earned and unpaid hereunder and all other
amounts of the Obligation then due and owing shall be immediately due and
payable, without notice or demand by any Credit Party.


(b)           Mandatory.  On the Fourth Amendment Effective Date, the Total
Commitment shall be reduced by $850,000,000 such that, immediately after giving
effect to such reduction, the Total Commitment is $500,000,000.  Each such
reduction shall be allocated Pro Rata among Lenders in accordance with their
respective Pro Rata Parts.


(o)           Section 2.5(k) is hereby deleted in its entirety and replaced with
the following:


(k)           Intentionally Deleted.


(p)           The following new Section 2.6 is added to the Credit Agreement:


Section 2.6  Affected Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes an Affected Lender, then the following provisions shall apply for so
long as such Lender is an Affected Lender:



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
5 
 

--------------------------------------------------------------------------------

 

(a)           If any L/C Obligations exist at the time a Lender is an Affected
Lender, Borrower shall, within one (1) Business Day of delivery of written
notice by Administrative Agent, Cash Collateralize the amount of the Affected
Lender’s Pro Rata Part of the L/C Obligations.  If Borrower is required to
provide an amount of cash collateral pursuant to this Section 2.6(a), such cash
collateral shall be released from the Lien granted to Administrative Agent for
the benefit of Lenders and promptly returned to Borrower from time to time to
the extent the amount deposited shall exceed the Affected Lender’s Pro Rata Part
of the L/C Obligations or if such Lender ceases to be an Affected Lender;


(b)           no L/C Issuer shall be required to issue, extend, or increase any
Letter of Credit unless cash collateral has been provided by Borrower in
accordance with Section 2.6(a);


(c)           if Borrower is required to Cash Collateralize the amount of an
Affected Lender’s Pro Rata Part of the L/C Obligations pursuant to Section
2.6(a), Borrower may, by written notice to Administrative Agent, at Borrower’s
sole expense and effort, request such Affected Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.13), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations, provided that an Affected Lender
shall not be required to make any such assignment or delegation; and


(d)           notwithstanding the provisions of Sections 2.6(a) and (b), if
within one (1) Business Day following Borrower’s receipt of Administrative
Agent’s notice under Section 2.6(a) Borrower has, by written notice to
Administrative Agent, advised Administrative Agent that Borrower intends to
effect the assignment by such Affected Lender pursuant to Section 2.6(c), the
date by which Borrower shall be required to comply with the provisions of
Sections 2.6(a) and (b) shall be extended to the forty-fifth (45th) day after
the date of Administrative Agent’s notice; provided, however, that, such
extension shall not extend the date by which Borrower is obligated to Cash
Collateralize the Letters of Credit pursuant to Section 2.5(i), 3.2(b)(ii),
11.1(a) or 11.1(b).


(q)           Section 8.3(a)(iii) is hereby deleted in its entirety and replaced
with the following:


(iii)           a Compliance Certificate with respect to such Financial
Statements and, if the Interest Coverage Test (as defined in Section 9.12(d)(i))
is not satisfied as of such date, (A) a calculation of the Required Liquidity
Reserve Deposit, (B) calculations demonstrating compliance with the terms of
Section 9.12(d)(ii), and (C) a listing of each Liquidity Reserve Account and the
amount on deposit therein.


(r)           Section 8.3(b)(ii) is hereby deleted in its entirety and replaced
with the following:


(ii)           a Compliance Certificate with respect to such Financial
Statements and, if the Interest Coverage Test (as defined in Section 9.12(d)(i))
is not satisfied as of such date, (A) a calculation of the Required Liquidity
Reserve Deposit, (B) calculations demonstrating compliance with the terms of
Section 9.12(d)(ii), and (C) a listing of each Liquidity Reserve Account and the
amount on deposit therein.


(s)           Section 9.12 is hereby deleted in its entirety and replaced with
the following:



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
6 
 

--------------------------------------------------------------------------------

 

9.12           Financial Covenants.


(a)           Leverage Ratio.  Borrower shall not permit the Leverage Ratio
(expressed as a percent), as of the last day of any fiscal quarter of Borrower,
to be greater than sixty-five percent (65%).


(b)           Minimum Tangible Net Worth.  Borrower shall not permit
Consolidated Tangible Net Worth, as of the last day of any fiscal quarter of
Borrower, commencing with the fiscal quarter ending March 31, 2009, to be less
than (a) (i) if the Total Commitment exceeds $350,000,000, then $650,000,000 or
(ii) if the Total Commitment has been permanently reduced to $350,000,000 or
less, then $500,000,000, plus (b) fifty percent (50%) of the amount of Net
Proceeds from any Equity Issuance subsequent to December 31, 2008, plus (c)
fifty percent (50%) of Cumulative Consolidated Net Income (excluding the effect
of any decrease in any Deferred Tax Valuation Allowance), plus (d) the amount of
all reductions or reversals of any Deferred Tax Valuation Allowances since
December 31, 2008 through the date of determination.
 
(c)           Borrowing Base.  At any time that Borrower does not have an
Investment Grade Rating, Borrower shall not permit the sum of the aggregate
outstanding amount of all Borrowing Base Debt to exceed the sum of the Borrowing
Base; provided however, that it shall not be an Event of Default or Potential
Default under this Section 9.12(c) if, Borrower shall either, (A) within two (2)
Business Days of the date of determination that Borrower is not in compliance
with this Section 9.12(c), make a prepayment of the Total Principal Debt in such
amount as is necessary to cause Borrower to be in compliance with the
limitations of this Section 9.12(c), or (B) so long as no Principal Debt is
outstanding, within thirty (30) days of such date of determination, cause
Borrower to otherwise be in compliance with the limitations of this Section
9.12(c).


(d)           Interest Coverage Ratio and Liquidity Reserve.


(i)           Borrower shall not permit the Interest Coverage Ratio, as of the
last day of any fiscal quarter of Borrower, to be less than 2.0 to 1.0 (the
“Interest Coverage Test”), subject to the provisions of Sections 9.12(d)(ii) and
(v) below.


(ii)           If at the end of any fiscal quarter, Borrower shall fail to
satisfy the Interest Coverage Test (each such fiscal quarter, a “Coverage Test
Failure Quarter”), Borrower shall, not later than (x) for the fiscal quarter
ended December 31, 2008, the Fourth Amendment Effective Date and (y) for all
other fiscal quarters, the date that the Compliance Certificate for such quarter
is required to be delivered to Administrative Agent pursuant to Section 8.3
(each such date a “Liquidity Compliance Date”), deposit in one or more Liquidity
Reserve Accounts with one or more of the Designated Lenders (as selected by
Borrower) an amount such that the aggregate amount held in all Liquidity Reserve
Accounts equals or exceeds the Required Liquidity Reserve Deposit determined as
of the last day of such Coverage Test Failure Quarter.  Amounts deposited in
Liquidity Reserve Accounts shall be maintained in and may not be withdrawn from
such Liquidity Reserve Accounts except as provided in Sections 9.12(d)(iii) or
(iv).  If at any time it is determined that any Financial Statements or
Compliance Certificate furnished by Borrower contained an error that resulted in
the stated amount of the Required Liquidity Reserve Deposit for the most recent
Coverage Test Failure Quarter being less than the correct amount thereof,
Borrower shall promptly deliver to Administrative Agent corrected Financial
Statements and a corrected Compliance Certificate and promptly



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
7 
 

--------------------------------------------------------------------------------

 

 deposit in the Liquidity Reserve Accounts the amount by which the corrected
Required Liquidity Reserve Deposit exceeds the actual amount in the Liquidity
Reserve Accounts.


(iii)           If as of the last day of a Coverage Test Failure Quarter, the
aggregate amount held in all Liquidity Reserve Accounts exceeds the Required
Liquidity Reserve Deposit determined for such fiscal quarter and Borrower shall
have furnished the Financial Statements and Compliance Certificate required to
be furnished under Section 8.3 with respect to such fiscal quarter evidencing
the same and provided no Potential Default or Event of Default has occurred and
is continuing, Borrower may at any time prior to the Liquidity Compliance Date
for the fiscal quarter next succeeding such Coverage Test Failure Quarter,
withdraw from the Liquidity Reserve Accounts an aggregate amount equal to such
excess. If Borrower shall satisfy the Interest Coverage Test as of the last day
of any fiscal quarter and shall have furnished the Financial Statements and
Compliance Certificate required to be furnished under Section 8.3 with respect
to such fiscal quarter evidencing the same and provided no Potential Default or
Event of Default has occurred and is continuing, Borrower may withdraw any and
all funds from the Liquidity Reserve Accounts and shall not thereafter be
required to maintain any Liquidity Reserve Accounts unless and until thereafter
required pursuant to the provisions of Section 9.12(d)(ii) above.


(iv)           If at any time any Designated Lender ceases to be a Lender under
this Agreement or becomes an Affected Lender, all funds held by such Designated
Lender in a Liquidity Reserve Account shall be promptly transferred to another
Liquidity Reserve Account held by another Designated Lender (as designated by
Borrower or, in the absence of such designation, as designated by Administrative
Agent).


(v)           Borrower’s satisfaction of the Interest Coverage Test shall be
measured on a quarterly basis based on the Financial Statements delivered to
Administrative Agent pursuant to Section 8.3.  Notwithstanding anything to the
contrary contained herein, a failure to satisfy the Interest Coverage Test alone
shall not constitute a Potential Default or an Event of Default unless the
Required Liquidity Reserve Deposit is not made and maintained as herein
required.


(t)           Schedule 2.1 is hereby deleted in its entirety and replaced with
Revised Schedule 2.1 attached hereto.


2.           Waiver.


(a)           Borrower has advised Administrative Agent that Borrower may not be
in compliance with the Minimum Tangible Net Worth covenant as set forth in
Section 9.12(b) of the Credit Agreement (as in effect prior to this Amendment)
solely for the fiscal quarter ended December 31, 2008 (the “Net Worth Covenant
Violation”).  As a result, Borrower has requested that Lenders waive any
Potential Default or Event of Default arising solely as a result of the Net
Worth Covenant Violation.


(b)           Each Lender that executes this Amendment (“Waiving Lenders”)
hereby waives the existence of the Net Worth Covenant Violation, and any
Potential Default or Event of Default created solely thereby.


The waiver hereby granted by Waiving Lenders under this Section 2 does not
(i) constitute a waiver or modification of any other terms or provisions set
forth in the Credit Agreement or any other Loan Document and shall not impair
any right that any Credit Party may now or hereafter have under or in



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
8 
 

--------------------------------------------------------------------------------

 

connection with the Credit Agreement or any other Loan Document, (ii) impair any
Credit Party’s rights to insist upon strict compliance with the Credit
Agreement, as amended or otherwise modified hereby, or the other Loan Documents,
and (iii) does not extend to any other Loan Document.  The Loan Documents
continue to bind and inure to Borrower and the Credit Parties and their
respective successors and permitted assigns.


3.           Amendments to Credit Agreement and Other Loan Documents.


(a)           All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement as modified and amended by
this Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.


(b)           Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.


4.           Ratifications.  Borrower (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties and assurances, granted, conveyed, or assigned to the Credit
Parties under the Loan Documents are not released, reduced, or otherwise
adversely affected by this Amendment and continue to guarantee and assure full
payment and performance of the present and future Obligation, and (c) agrees to
perform such acts and duly authorize, execute, acknowledge, deliver, file, and
record such additional documents and certificates as Administrative Agent may
reasonably request in order to create, preserve and protect those guaranties and
assurances.


5.           Representations.  Borrower represents and warrants to Lenders that
as of the date of this Amendment: (a) this Amendment has been duly authorized,
executed, and delivered by Borrower; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance of this Amendment by
Borrower other than the reporting and filing of this Amendment pursuant to Legal
Requirements; (c) the Loan Documents, as amended by this Amendment, are valid
and binding upon Borrower and are enforceable against Borrower in accordance
with their respective terms, except as limited by Debtor Relief Laws and general
principles of equity; (d) the execution, delivery, and performance by Borrower
of this Amendment do not require the consent of any Person that has not been
obtained and do not and will not constitute a violation of any Legal
Requirements or material agreements to which Borrower or any of its Subsidiaries
is a party or by which Borrower or any of its Subsidiaries is bound; (e) all
representations and warranties in the Loan Documents are true and correct in all
material respects on and as of the date of this Amendment, except to the extent
that (i) any of them speak to a different specific date, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) after giving effect to this
Amendment, no Potential Default or Event of Default exists.


6.           Conditions.  This Amendment shall not be effective unless and
until:


(a)           this Amendment is executed by Borrower, Administrative Agent, and
Required Lenders;


(b)           the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or (ii)
the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;


(c)           after giving effect to this Amendment, no Potential Default or
Event of Default exists;



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
9 
 

--------------------------------------------------------------------------------

 

(d)           Administrative Agent receives a certificate executed by
Responsible Officer of Borrower certifying (i) the name of each of its officers
who are authorized to sign this Amendment and the other documents executed in
connection herewith, (ii) a true and correct copy of the resolutions of Borrower
that authorize the execution, delivery, and performance of this Amendment and
the other documents executed in connection herewith, and (iii) copies of the
articles or certificate of incorporation, bylaws, and other Constituent
Documents of Borrower, that the same have not been amended since the date
specified therein, and that the same are still in effect;


(e)           Borrower shall have deposited into one or more Liquidity Reserve
Accounts an amount at least equal to the Required Liquidity Reserve Deposit, if
any, determined as of the last day of the fiscal quarter ended December 31, 2008
and shall have furnished to Administrative Agent a certificate confirming the
same and identifying the amounts on deposit in each Liquidity Reserve Account;
and


(f)           Borrower shall have paid Administrative Agent all fees required to
be paid by Borrower under the Loan Documents and the fee letter dated December
23, 2008, executed by Borrower, Bank of America, N.A., and Banc of America
Securities LLC.


7.           Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.


8.           Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment shall be construed --
and its performance enforced -- under Texas law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.


9.           Parties. This Amendment binds and inures to each of the parties
hereto and their respective successors and permitted assigns.


10.           RELEASE.  BORROWER HEREBY ACKNOWLEDGES THAT THE OBLIGATIONS ARE
ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RESCISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM ANY CREDIT PARTY.  BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH CREDIT PARTY AND ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR



Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
  10
 

--------------------------------------------------------------------------------

 

REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.


11.           Entireties.  The Credit Agreement and the other Loan Documents, as
amended by this Amendment, represent the final agreement between the parties
about the subject matter of the Credit Agreement and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.


[Remainder of Page Intentionally Left Blank; Signature Pages to Follow.]





Fourth Amendment to Centex Credit Agreement
                                                                                                                                          
11 
 

--------------------------------------------------------------------------------

 



EXECUTED as of the first date written above.



 
CENTEX CORPORATION,
 
as Borrower
                         
By:
/s/ Gail M. Peck
   
Name:
Gail M. Peck
   
Title:
VP & Treasurer




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, an L/C/ Issuer, and as a Lender
                         
By:
/s/ Eyal Namordi
   
Name:
Eyal Namordi
   
Title:
Senior Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A.,
 
as Co-Syndication Agent, as an L/C issuer, and as a Lender
                         
By:
/s/ Brian McDougal
   
Name:
Brian McDougal
   
Title:
Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
THE ROYAL BANK OF SCOTLAND PLC,
 
as Co-Syndication Agent and as a Lender
                         
By:
/s/ William McGinty
   
Name:
William McGinty
   
Title:
Senior Vice President






Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
CITICORP NORTH AMERICA, INC.,
 
as Co-Documentation Agent and as a Lender
                         
By:
/s/ Marni McManus
   
Name:
Marni McManus
   
Title:
Director




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
BNP PARIBAS,
 
as Senior Managing Agent, as an L/C/ Issuer, and as a Lender
                         
By:
/s/ Duane Helkowski
   
Name:
Duane Helkowski
   
Title:
Managing Director
                         
By:
/s/ Melissa Balley
   
Name:
Melissa Balley
   
Title:
Vice President






Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
CALYON NEW YORK BRANCH,
 
as Senior Managing Agent and as a Lender
                         
By:
/s/ Robert Smith
   
Name:
Robert Smith
   
Title:
Managing Director
                         
By:
/s/ David Cagle
   
Name:
David Cagle
   
Title:
Managing Director




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
SUNTRUST BANK,
 
as Managing Agent, as an L/C/ Issuer, and as a Lender
                         
By:
/s/ Kip Hurd
   
Name:
Kip Hurd
   
Title:
Director




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
THE BANK OF TOYKO-MITSUBISHI UFJ, LTD.,
 
as Senior Managing Agent and as a Lender
                         
By:
/s/ David Noda
   
Name:
David Noda
   
Title:
VP & Manager










Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 






 
LLOYDS TSB BANK PLC,
 
as Managing Agent and as a Lender
                         
By:
/s/ Susanne Hughes
   
Name:
Susanne Hughes
   
Title:
Assistant Vice President
                         
By:
/s/ Nicholas J. Bruce
   
Name:
Nicholas J. Bruce
   
Title:
Vice President & Manager






Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
BARCLAYS BANK PLC,
 
as Senior Managing Agent and a Lender
                         
By:
/s/ Nicholas A. Bell
   
Name:
Nicholas A. Bell
   
Title:
Director




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
                         
By:
/s/ Douglas G. Paul
   
Name:
Douglas G. Paul
   
Title:
Senior Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
UBS LOAN FINANCE LLC,
 
as a Lender
                         
By:
/s/ Irja R. Otsa
   
Name:
Irja R. Otsa
   
Title:
Associate Director
                         
By:
/s/ Mary E. Evans
   
Name:
Mary E. Evans
   
Title:
Associate Director








Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
CITY NATIONAL BANK, a national banking
 
association, as a Lender
                         
By:
/s/ Xavier Barrera
   
Name:
Xavier Barrera
   
Title:
Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
THE NORTHERN TRUST COMPANY,
 
as a Lender
                         
By:
/s/ Morgan Lyons
   
Name:
Morgan Lyons
   
Title:
Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
US BANK NATIONAL ASSOCIATION,
 
as a Lender
                         
By:
/s/ Timothy M. Hill
   
Name:
Timothy M. Hill
   
Title:
Banking Officer




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
UNICREDIT, formerly known as
 
Banca Di Roma – New York Branch,
 
as a Lender
                         
By:
/s/ Luca Balestra
   
Name:
Luca Balestra
   
Title:
First Vice President
                         
By:
/s/ Elaine Tung
   
Name:
Elaine Tung
   
Title:
Director




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
COMPASS BANK,
 
as a Lender
                         
By:
/s/ Stephanie Cox
   
Name:
Stephanie Cox
   
Title:
Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
MERRILL LYNCH BANK USA,
 
as a Lender
                         
By:
/s/ Louis Alder
   
Name:
Louis Alder
   
Title:
First Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 

 



 
NATIXIS, NEW YORK BRANCH (fka NATEXIS
 
BANQUES POPULAIRES,
 
as a Lender
                         
By:
/s/ Marie-Edith Dugény
   
Name:
Marie-Edith Dugény
   
Title:
Managing Director
                         
By:
/s/ Timothée Delpont
   
Name:
Timothée Delpont
   
Title:
Associate




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
FIRST HAWAIIAN BANK,
 
as a Lender
                         
By:
/s/ George Leong
   
Name:
George Leong
   
Title:
Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
FIFTH THIRD BANK,
 
as a Lender
                         
By:
/s/ Mike Mendenhall
   
Name:
Mike Mendenhall
   
Title:
Vice President




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
SOCIETE GENERALE,
 
as a Lender
                         
By:
/s/ Milissa A. Goeden
   
Name:
Milissa A. Goeden
   
Title:
Director




Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 




 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
                         
By:
/s/ Virgil Hogan
   
Name:
Virgil Hogan
   
Title:
Vice President






Signature Page to Fourth Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein
 
 

--------------------------------------------------------------------------------

 

REVISED SCHEDULE 2.1


COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$55,155,875.24
11.031175062%
 
JPMorgan Chase Bank, N.A.
$58,752,997.60
11.750599520%
 
Royal Bank of Scotland plc
$44,364,508.40
8.872901679%
 
Citicorp North America, Inc.
$44,364,508.40
8.872901679%
 
BNP Paribas
$25,779,376.50
5.155875300%
 
Calyon New York Branch
$29,376,498.80
5.875299760%
 
The Bank of Tokyo-Mitsubishi, Ltd.
$29,376,498.80
5.875299760%
 
Barclays Bank plc
$29,376,498.80
5.875299760%
 
Suntrust Bank
$21,582,733.81
4.316546762%
 
Lloyds TSB Bank, plc
$21,582,733.81
4.316546762%
 
Wachovia Bank, National Association
$21,582,733.81
4.316546762%
 
Comerica Bank
$17,985,611.51
3.597122302%
 
PNC Bank, National Association
$11,990,407.68
2.398081535%
 
UBS Loan Finance LLC
$11,990,407.68
2.398081535%
 
Merrill Lynch Bank USA
$11,990,407.68
2.398081535%
 
City National Bank
$7,194,244.61
1.438848921%
 
The Northern Trust Company
$7,194,244.61
1.438848921%
 
US Bank National Association
$7,194,244.61
1.438848921%
 
UniCredit Banca di Roma
$5,995,203.84
1.199040767%
 
Compass Bank
$7,194,244.61
1.438848921%
 
Fifth Third Bank
$5,995,203.84
1.199040767%
 
Natexis Banques Populaires
$8,393,285.37
1.678657074%
 
Societe Generale
$5,995,203.84
1.199040767%
 
First Hawaiian Bank
$3,597,122.31
0.719424461%
 
Keybank National Association
$5,995,203.84
1.199040767%
 
Total
$500,000,000
100.000000000%
 






Revised Schedule 2.1 to Centex Fourth Amendment  
  36
 

--------------------------------------------------------------------------------

 
